Citation Nr: 1012833	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-21 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to July 
1968.  He served in the Republic of Vietnam.  The Veteran 
was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
denied service connection for hypertension.  In March 2008, 
the Board remanded the Veteran's claim to the St. 
Petersburg, Florida, Regional Office (RO) for additional 
action.  


REMAND

In its March 2008 Remand instructions, the Board, in 
pertinent part, directed that:  

The Veteran should be scheduled for a VA 
examination to determine whether it is 
at least as likely as not, i.e., a 50 
percent probability or greater, that the 
Veteran's hypertension is aggravated 
(increased in severity) by the Veteran's 
service-connected diabetes mellitus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner, and a complete rationale 
should be provided for all opinions 
expressed.  

In May 2009, the Veteran was afforded the requested VA 
examination for compensation purposes.  The Veteran was 
diagnosed with hypertension.  The examining physician 
commented that:

Opinion: Hypertension, I cannot resolve 
this issue without resorting to mere 
speculation that hypertension is caused 
by diabetes mellitus type 2.  Rationale: 
Hypertension onset at the same time as 
diabetes mellitus type 2.   

The AMC subsequently determined that the May 2009 VA 
examination report was inadequate as it did not comply with 
the Board's Remand instructions and returned it for 
preparation of an addendum.  A December 2009 addendum to the 
May 2009 VA examination report was prepared by a VA advanced 
registered nurse practitioner.  The nurse practitioner 
commented that:

OPINION: It would be with reort (sic) to 
mere speculation to report that the 
Veteran's [hypertension] is aggravated - 
above and beyond the natural progression 
- by his [service-connected Type II 
diabetes mellitus].  

RATIONALE: Medical literature review, 
medical records review, clinical 
experience.  

In reviewing a similar factual scenario wherein VA examiners 
conveyed that they could not advance an opinion without 
resort to "mere speculation," the United States Court of 
Appeals for Veterans Claims (Court) has recently directed 
that:

In general, it must be clear on the 
record that the inability to opine on 
questions of diagnosis and etiology is 
not the first impression of an 
uninformed examiner, but rather an 
assessment arrived at after all due 
diligence in seeking relevant medical 
information that may have bearing on the 
requested opinion.  As the Secretary has 
acknowledged, this requirement inheres 
in the statutory equipoise rule as 
interpreted by the implementing 
regulation.  See 38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102 ("When, after careful 
consideration of all procurable and 
assembled data, a reasonable doubt 
arises ... such doubt will be resolved 
in favor of the claimant." (emphasis 
added)).
An examiner's conclusion that a 
diagnosis or etiology opinion is not 
possible without resort to speculation 
is a medical conclusion just as much as 
a firm diagnosis or a conclusive 
opinion.  However, a bald statement that 
it would be speculative for the examiner 
to render an opinion as to etiology or 
diagnosis is fraught with ambiguity.  
For example, it is not clear whether the 
examiner lacks the expertise to render 
such an opinion, or whether some 
additional testing or information is 
needed, and possibly available, that 
would permit such an opinion, either of 
which would render the opinion 
inadequate for resolving the claim.  See 
Daves and Green, both supra.  Thus, 
before the Board can rely on an 
examiner's conclusion that an etiology 
opinion would be speculative, the 
examiner must explain the basis for such 
an opinion or the basis must otherwise 
be apparent in the Board's review of the 
evidence. Cf. Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical 
opinion "must support its conclusion 
with an analysis that the Board can 
consider and weigh against contrary 
opinions"). 

Furthermore, the Secretary must ensure 
that any medical opinion, including one 
that states no conclusion can be reached 
without resorting to speculation, is 
"based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2009).  Therefore, it 
must be clear, from either the 
examiner's statements or the Board 
decision, that the examiner has indeed 
considered "all procurable and assembled 
data," by obtaining all tests and 
records that might reasonably illuminate 
the medical analysis.  See Daves, supra.  
When the record leaves this issue in 
doubt, it is the Board's duty to remand 
for further development.  
The examiner may also have an obligation 
to conduct research in the medical 
literature depending on the evidence in 
the record at the time of examination. 
See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort 
to speculation" should reflect the 
limitations of knowledge in the medical 
community at large and not those of a 
particular examiner.  Jones v. Shinseki, 
No. 07-3060, slip op. at 6-7 (U.S. Vet. 
App. March 25, 2010)

It is not evident from the record that the examiners' use of 
the phrase "without resort to mere speculation" in the 
instant appeal reflected "the limitations of knowledge in 
the medical community at large and not those of a particular 
examiner."  Indeed, the Board notes that the December 2009 
addendum was prepared by a nurse practitioner rather than a 
physician.  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes 
conducted by a physician which is 
sufficiently broad to accurately 
determine the current nature and 
etiology of the Veteran's hypertension.  
All indicated tests and studies should 
be accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
hypertension had its onset during active 
service; is etiologically related to the 
Veteran's service in the Republic of 
Vietnam and/or presumed herbicide 
exposure; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to 
his Type II diabetes mellitus and other  
service-connected  disabilities.  The 
examiner must provide a rationale for 
all opinions expressed.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic hypertension with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2009) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the Veteran and 
the accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
t.he opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

